Case 4:18-cv-00442-ALM-CMC Document 115 Filed 03/19/20 Page 1 of 2 PageID #: 5590



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  ED BUTOWSKY,                                 §
                                               §
         Plaintiff,                            §
  V.                                           §         CASE NO. 4:18-cv-00442-ALM
                                               §
  DAVID FOLKENFLIK; NPR, INC.;                 §
  NPR.ORG; JARL MOHN; STACEY                   §
  FOXWELL; MICHAEL ORESKES;                    §
  CHRISTOPHER TURPIN; EDITH                    §
  CHAPIN; LESLIE COOK; HUGH                    §
  DELLIOS; PALLAVI GOGOI; and                  §
  SARAH GILBERT,                               §
                                               §
         Defendants.                           §

                          NOTICE OF APPEARANCE OF COUNSEL

         David H. Harper, State Bar Number 09025540, of Haynes and Boone, LLP, 2323 Victory

  Ave., Suite 700, Dallas, Texas 75219, (214) 651-5000, hereby appears as an attorney of record

  for Movants David Folkenflik; National Public Radio, Inc.; Edith Chapin; Leslie Cook; and

  Pallavi Gogoi. Counsel hereby requests notice and copies of all communications and other

  documents filed in this matter.

  Dated: March 19, 2020

                                                    Respectfully Submitted,

                                                    By: /s/ David H. Harper
                                                    Laura Lee Prather
                                                    State Bar No. 16234200
                                                    laura.prather@haynesboone.com
                                                    Wesley D. Lewis
                                                    State Bar No. 24106204
                                                    wesley.lewis@haynesboone.com
                                                    HAYNES AND BOONE, LLP
                                                    600 Congress Avenue, Suite 1300
                                                    Austin, Texas 78701
                                                    Telephone: (512) 867-8400



  NOTICE OF APPEARANCE OF COUNSEL                                                       Page 1
Case 4:18-cv-00442-ALM-CMC Document 115 Filed 03/19/20 Page 2 of 2 PageID #: 5591



                                                         Telecopier:   (512) 867-8470


                                                         David H. Harper
                                                         State Bar No. 09025540
                                                         david.harper@haynesboone.com
                                                         Stephanie N. Sivinski
                                                         State Bar No. 24075080
                                                         stephanie.sivinski@haynesboone.com
                                                         HAYNES AND BOONE, LLP
                                                         2323 Victory Avenue, Suite 700
                                                         Dallas, Texas 75219
                                                         Telephone: (214) 651-5000
                                                         Telecopier: (214) 651-5940

                                                         Attorneys for Defendants


                                   CERTIFICATE OF SERVICE

          On March 19, 2020, I electronically submitted the foregoing document with the clerk of
  court for the U.S. District Court, Eastern District of Texas, using the electronic case filing system
  of the court. I hereby certify that I have served all counsel of record electronically or by another
  manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                                         /s/ David H. Harper




  NOTICE OF APPEARANCE OF COUNSEL                                                              Page 2
